EXHIBIT 10.40(k) CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 Certain portions of this exhibit have been omitted pursuant to a request for confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934. The omitted materials have been filed separately with the Securities and Exchange Commission. AMENDMENT No. 11 TO LETTER AGREEMENT DCT-015/2004 This Amendment No. 11 to Letter Agreement DCT-015/2004, dated as of May 29, 2007 (“Amendment No. 11”) relates to the Letter Agreement DCT-015/2004 (the “Letter Agreement”) between Embraer - Empresa Brasileira de Aeronáutica S.A. (“Embraer”) and Republic Airline Inc. (“Buyer”) dated March 19, 2004 and which concerns the Purchase Agreement DCT-014/2004 (the “Purchase Agreement”), as amended from time to time (collectively referred to herein as “Agreement”).This Amendment No. 11 is between Embraer and Buyer, collectively referred to herein as the “Parties”. This Amendment No. 11 sets forth additional agreements between Embraer and Buyer related to the ***. Except as otherwise provided for herein all terms of the Letter Agreement shall remain in full force and effect. All capitalized terms used in this Amendment No. 11 that are not defined herein shall have the meaning given in the Letter Agreement. In the event of any conflict between this Amendment No. 11 and the Letter Agreement the terms, conditions and provisions of this Amendment No. 11 shall control. NOW, THEREFORE, for good and valuable consideration which is hereby acknowledged Embraer and Buyer hereby agree as follows: 1. *** EMBRAER 170 *** 1.1 Embraer shall provide, or cause to be provided, to Buyer ***.
